DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 05/16/2022.  Claims 1-15 and 17-20 are still pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 16 and 19 of U.S. Patent No. 10,820,288. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims
‘288 Patent Claim 3 Claims
A method, comprising:
A  method, comprising:
obtaining synchronization information, wherein the synchronization information indicates global navigation satellite system (GNSS) as a synchronization source;
receiving synchronization information , wherein the synchronization information comprises priority information indicating a priority ranking for a synchronization source type or a synchronization source type with a highest priority, and the synchronization information further comprises synchronization source selection parameter information ;

;
selecting the GNSS as a synchronization reference source if the GNSS satisfies a predefined condition of being a synchronization source with a highest priority;
selecting from the at least one synchronization source a synchronization source, which belongs to the synchronization source type with a highest priority and satisfies a synchronization source selection parameter indicated by the synchronization source selection parameter information, as synchronization reference source; 
determining timing offset indication information, wherein the timing offset indication information indicates a timing offset between the synchronization reference source and a device-to-device (D2D) link; and
receiving timing offset indication information , wherein timing offset indication information indicates a timing offset; and
performing communication according to a timing reference of the synchronization reference source and the timing offset.
performing communication according to a timing reference of the synchronization reference source and the timing offset.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps in scope with claim 3 of the ‘288 patent in that it claims variously and essentially the same limitations as those in claim 3 of the ‘288 patent.  There are differences between the claims depicted in the bolded word and the strike-through words.  The appears are deemed obvious as following:  Pertaining the difference depicted in the bolded words, it appears to be using different wording or different parameter in a group of parameters but meaning in the claim construction is the same.  It is obvious to those skilled in the art to do so in claim drafting in a subsequent patent application to seek a well-rounded protection for a disclose invention.  Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Dependent claims 2-7 are deemed obvious over group claims 1-5 of the ‘288 patent for the same rationales applied to base claim 1 as discussed above.
As per group claims 8-14, the claims call for an apparatus having limitations variously and essentially the same functional limitations of method claims 1-7, respectively.  Thus, they are deemed obvious over claims 1-5 of the ‘288 patent for the same rationales applied to method claims 1-7 as discussed above.
As per group claims 17-20, the claims appear to call for instructions stored thereon a non-transitory computer-readable storage medium having limitations variously and essentially mirrored functional limitations of method claims 1-2 and 5-6, respectively.  Thus, they are deemed obvious over claims 1-5 of the ‘288 patent for the same rationales applied to method claims 1-2 and 5-6 as discussed above.


Instant Application Claim 15 Claims
‘288 Patent Claim 19 Claims
An apparatus, comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to:
A base station, comprising: a transceiver; a  memory storage comprising instructions; and one or more processors in communication with the  memory storage, wherein the one or more processors execute the instructions to:
determine synchronization information, wherein the synchronization information indicates global navigation satellite system (GNSS) as a synchronization source with a highest priority; and
determine synchronization information, wherein the synchronization information comprises priority information indicating a priority ranking for a synchronization source type or a synchronization source type with a highest priority, and the synchronization information further comprises synchronization source selection parameter information ; and
send the synchronization information to user equipment;
send the synchronization information to user equipment;
send timing offset indication information to the user equipment, wherein the timing offset indication information indicates a timing offset between the synchronization reference source and a device-to-device (D2D) link.
 send timing offset indication information to the user equipment, wherein the timing offset indication information indicates a timing offset between a timing reference of a synchronization reference source of the user equipment and a timing reference of a synchronization reference source in a cellular link.


Rationales:
From the above claim comparison, one can see that claim 15 of the instant application overlaps in scope with claim 16 of the ‘288 patent in that it claims variously and essentially the same limitations as those in claim 19 of the ‘288 patent.  There are differences between the claims depicted in the bolded word and the strike-through words.  The appears are deemed obvious as following:  Pertaining the difference depicted in the bolded words, it appears to be using different wording or different parameter in a group of parameters but meaning in the claim construction is the same.  It is obvious to those skilled in the art to do so in claim drafting in a subsequent patent application to seek a well-rounded protection for a disclose invention.  Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Pertaining the objection of claims 8 and 15, the amendment filed on 05/16/2022 has corrected the discrepancy raised in the Office Action dated 02/16/2022.  Thus, the objection is withdrawn.
Pertaining the rejection of claim 8-16 under 35 U.S.C., paragraph 101 as being directed to non-statutory subject matter, the amendment filed on 05/16/2022 has corrected the discrepancy raised in the Office Action dated 02/16/2022.  Thus, the rejection is withdrawn.
Pertaining the rejection of claims 1-15 and 17-20 on the ground of non-statutory double patenting (ODP) rejection as being unpatentable over claims 1-9, 16 and 19 of U.S. Patent 10,820,288, the Applicant states a terminal disclaimer will be filed if it is still required.  
The statement is noted but not overcome the outstanding rejection.  Perhaps, in a response to this Office Action, the Applicant should file a terminal disclaimer to obviate the ODP rejection to place the instant application in a favorable condition for allowance.
	Examiner believes an earnest attempt has been made in addressing all of the Applicant’s statements/arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horn et al. (US 2009/0122782).
Haur et al. (US 2017/0142741).
Yi et al. (US 2016/0278030).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 18, 2022